Citation Nr: 0505874	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a finding of competency for the purpose of 
handling the disbursement of funds from the Department of 
Veterans Affairs (VA).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty January 1954 to February 
1955.  He has been adjudged incompetent for VA purposes, and 
therefore, the appellant is his guardian.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded for further development.  Following the requested 
development, the VA Regional Office (RO) in Jackson, 
Mississippi, confirmed and continued its finding that the 
veteran was incompetent for the purpose of handling the 
disbursement of VA funds.  Thereafter, the case was returned 
to the Board for further appellate action.

In February 2002, during the course of the appeal, the 
veteran had a hearing at the RO before the undersigned 
Veterans Law Judge.  Testimony indicated that the veteran's 
representative, G. T., attorney, had resigned from the 
veteran's case.  

Pursuant to the Board's October 2003 remand, the RO tried to 
determine whether the veteran was still being represented by 
G. P. T., Attorney.  After an unsuccessful attempt in 
December 2003 to contact G. P. T. directly, the RO attempted 
to learn her whereabouts from the veteran; however, he did 
not respond to the VA's August 2004 request for assistance.  
Although the RO offered the veteran an opportunity to appoint 
another representative, he did not respond to that request.  
Therefore, in September 2004, the RO contacted the veteran's 
guardian.  The guardian stated that he knew of no one who was 
acting as the veteran's representative in his claim before 
the VA.  

In light of the foregoing, the Board finds that the veteran 
is no longer represented by G. P. T. and that he does not 
desire to appoint a replacement.  Accordingly, the Board 
concludes that the veteran is unrepresented in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his February 2002 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was no 
longer incompetent and that he should be permitted to receive 
VA funds in his own right.  

A review of the record discloses that service connection for 
the veteran's psychiatric disability, currently diagnosed as 
paranoid schizophrenia, became effective in February 1955.  
He has had a 100 percent schedular rating for that disorder 
continuously since May 1960 and has been adjudged incompetent 
since May 1962.  In November 2002, the appellant reported 
that in December 1990, he had been appointed the veteran's 
guardian.  

In March 1997, the veteran informed the RO that he was going 
to court to have his guardianship removed.  He requested an 
examination by the VA and an affidavit attesting to his 
competency.

In April 1997, the veteran underwent a VA psychiatric 
examination which included a review of his claims folder, 
psychological testing, and a mental status examination.  
Following the examination, the examiner concluded that the 
veteran was competent for VA purposes.  

In June 1997 and February 2001, VA field examiners concluded 
that the veteran was incompetent and/ or continued to be in 
need of a fiduciary.  Following the February 2001 
examination, the examiner recommended that the next follow-up 
VA field examination be scheduled for April 2004.  If 
performed, the report of that examination has not been 
associated with the claims folder.
During the February 2001 VA field examination and during a 
period of hospitalization at the Memphis VAMC from October to 
November 2004, it was noted that the veteran was receiving 
benefits from the Social Security Administration.  In October 
2002, the Social Security Administration had sent the RO 
records showing that the veteran was receiving disability 
benefits as late as the mid-1960's.  However, there is no 
evidence on file to show the type of benefits the veteran 
currently receives. 

On VA Form 21-4142, dated in July 2002, the appellant 
reported that the veteran had been treated at the Region III 
Mental Health Center in Tupelo, Mississippi.  Such treatment 
had reportedly been ongoing since July 2000.  

In May 2003, the Board received a statement from the 
Northeast Mental Health - Mental Retardation Commission, 
Region III.  It was noted that the Commission had received 
the request for and authorization to release the veteran's 
medical records.  It was also noted, however, that the 
Commission had to have a court order from a judge to release 
any records on an expired client.  No action was taken to 
inform the Commission that the veteran was not deceased, and 
no additional steps were taken to obtain the veteran's 
records.

In November 2002, the veteran again underwent a VA 
psychiatric examination at the Memphis VAMC.  It was noted 
that in May 2001, he had been admitted to the psychiatric 
ward of the VA Medical Center (MC) in Memphis, Tennessee, for 
the treatment of his schizoaffective disorder.  It was also 
noted that a few months earlier, he had been hospitalized at 
the Delta Medical Center in Memphis.  Reports of those 
hospitalizations have not been associated with the claims 
folder.  

Based solely on the results of the November 2002 VA 
examination, the examiner tended to conclude that the veteran 
was unable to manage his funds in his own best interest.  
However, in light of problems noted on informal memory 
testing and past contradictory opinions, she advised that 
formal neuropsychological testing be undertaken to evaluate 
the veteran's cognitive abilities as they pertained to his 
capacity to manage his financial affairs.  

From April to May 2003, the veteran was hospitalized at the 
Memphis VAMC for treatment of his schizoaffective disorder.  
Records from that hospitalization show that his GAF was 
between 35 and 60.  (GAF stands for global assessment of 
functioning and reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  Such scores indicate anywhere from 
moderate to serious (or worse) difficulty in social, 
occupational, or school functioning.  See Brambley v. 
Principi, 17 Vet. App. 20 (2003) (Steinburg, J., concurring); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 240, 242 (1995). 

Finally, in a statement (VA Form 21-4138)received at the RO 
in December 2004, the veteran reported that he was living at 
the Mississippi State Veterans Home in Oxford, Mississippi.  
Records concerning his treatment at that facility have not 
been associated with the claims folder.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for diabetes mellitus, eye disability, 
heart disease, and hypertension.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

1.  Request the records of the veteran's 
hospitalization at the Memphis VAMC in 
May 2001.  Such records must be requested 
directly from each VAMC and should 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  Also request that the appellant 
and/or the veteran provide any such 
records they may have in their 
possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Request that the Memphis VAMC furnish 
copies of the reports neuropsychological 
testing performed pursuant to the 
recommendation of the examiner who 
performed the November 2002 VA 
psychiatric examination.  Such reports 
must be requested directly from the VAMC.  
Also request that the appellant and/or 
the veteran provide any such records they 
may have in their possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request a copy of the report of a VA 
field examination scheduled for April 
2004 to determine the veteran's continued 
need for a fiduciary.  Also request that 
the appellant and/or the veteran provide 
any such report they may have in their 
possession.  

Efforts to obtain such report must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4.  Contact the Social Security 
Administration and obtain an up- to-date 
status report on the veteran's benefits.  
This should include, but is not limited 
to, the type of benefits currently 
received and a copy of the letter 
awarding those benefits.  If the veteran 
receives Social Security disability 
benefits, a copy of the original award 
letter, as well as medical evidence dated 
since March 1996 used to support the 
continuation of that award.  Also request 
that the appellant and/or the veteran 
provide any such records they may have in 
their possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).
5.  Request records of the veteran's by 
the Northeast Mental Health - Mental 
Retardation Commission, Region III, at 
its facility in Tupelo, Mississippi.  
Such records should reflect treatment 
from July 2000 to the present.  Such 
records must be requested directly from 
the facility and should include, but are 
not limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant and/or the veteran 
provide any such records they may have in 
their possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

6.  Request records of the veteran's 
treatment rendered while at the 
Mississippi State Veterans Home in 
Oxnard, Mississippi.  Also request that 
the appellant and/or the veteran provide 
any such records they may have in their 
possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

7.  When the actions in paragraphs 1, 2, 
3, 4, 5, and 6 have been completed, 
schedule the veteran for a psychiatric 
examination to determine the extent of 
his service-connected psychiatric 
disability.  All indicated tests and 
studies must be performed, including, but 
not limited to, neuropsychological 
testing to evaluate the veteran's 
cognitive abilities as they pertain to 
his capacity to manage his financial 
affairs.  Any indicated consultations 
must also be scheduled.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  To the extent 
possible, the manifestations of the 
veteran's service-connected schizophrenia  
must be distinguished from those of any 
other psychiatric disorder found to be 
present.  The examiner must also provide 
a GAF based solely upon the schizophrenia 
and provide an explanation of the 
significance of the GAF score assigned.  
Finally, the examiner must render an 
opinion as to whether or not the veteran 
is competent for the purpose of handling 
the disbursement of VA funds.  The 
rationale for all opinions expressed must 
be provided.  

8.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
a finding of competency for the purpose 
of handling the disbursement of VA funds.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
he must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



